DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Tentler doesn’t teach function of “the controller retains the first operational position of the first flow control device while the shutoff valve is selectively closed.” However, claim 1 only requires that the controller maintains the flow control device in a certain position and that the shut off valve is closed. There is no recitation as to what this function is intending to do, or positive controlling of the shut off valve by the controller besides that these structures take certain positionings. To reiterate, Tentler discloses shut off valves able to be shut off at any time for any reason, implicitly including when flow control devices are set to a certain position (Col. 12, lines 63-68, Col. 13, lines 1-2). Additionally, Tentler discloses manually setting the flow control devices to a certain flow rate which inherently stay in position until manually changed to another position (Col. 7, lines 6-10, user may use manual adjustment of a flow rate by rotating pin into position). Further, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. In this case, Tentler discloses all the necessary structural limitations to be employed in the manner claimed as evidenced in the rejection below. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
However, Applicant’s arguments with respect to claim 3 have been fully considered and are persuasive. Claim 3 describes the aforementioned missing features regarding the controller actively controlling the shut off valve and positioning it in such a such a way for an intended result.   The previous rejection of claim 3 has been withdrawn. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tentler (US Patent No. 5,033,644).
Re: Claim 1, Tentler discloses the claimed invention including a beverage dispensing machine comprising:
a dispensing valve (10) having a first flow path configured to dispense a first fluid and a second flow path configured to dispense a second fluid such that the first fluid and the second fluid mix (50) downstream and form a mixed beverage;
a first flow control device (40,41) that regulates flow rate of the first fluid through the first flow path (Fig. 2 (depicting flow path layout not controller), Col. 7, lines 38-50, regulates flow);
a shutoff valve (3) that selectively opens/closes to permit or occlude flow of the first fluid through the first flow path (Fig. 2, (depicting flow path layout not controller), Col. 7, lines 11-24, shut off valves);
a first sensor (72) configured to sense the-a first flow rate of the first fluid (Col. 8, lines 33-40, flow sensor); and
a second sensor (71) configured to sense a second flow rate of the second fluid (Col. 8, lines 33-40, flow sensor); and
a controller (100) that receives the first flow rate and the second flow rate and automatically controls a first operational position of the first flow control device to adjust the flow rate of the first fluid based upon the first flow rate and the second flow rate, and thereby dispenses the mixed beverage at a predetermined fluid ratio between the first fluid and the second (Fig. 7, 8b, Col. 14, lines 37-50, controller actively compares flow rates adjusting the flow based on the rates of each to match a predetermined ratio), except for the controller expressly maintaining the flow control device in position when shut off valve is closes. However, Tentler does teach a controller able to be programed to various functions such that discrete control of the water and syrup flows permits the suspension, at any desired time and in response to any desired occurrence, the flow of either the syrup or the water (Col. 12, lines 63-68, Col. 13, lines 1-2), such suspension implicitly includes when the flow control devices are in a first operational position. Further, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re: Claim 2, Tentler discloses the claimed invention including the shutoff valve is downstream from the first flow control device (Figs. 2-3, depicts meters then flow control device then shutoff valve), wherein when the shutoff valve selectively closes, the first fluid is retained in the first flow path between the shutoff valve and the first flow control device (Fig. 2, Col. 7, lines 67-68, residual fluid will inherently be retained in the first flow path).
Re: Claim 4, Tentler discloses the claimed invention including the controller further calculates a current fluid ratio of the mixed beverage from the received first flow rate and the second flow rate; compares the calculated current fluid ratio to the predetermined target fluid ratio for the mixed beverage; and adjusts the flow of the first fluid through the flow control device to achieve the predetermined fluid ratio (Col. 12, lines 30-68, Col. 13, lines 1-9, current fluid ratio is determined and compares that against targeted predetermined rations).
Re: Claim 5, Tentler discloses the claimed invention including the first flow control device is a first needle valve having a first needle movable within the first flow path relative to a first valve block to the first operation position in which the flow of the first fluid through the flow control device achieves the predetermined fluid (Col. 7, lines 43-45, pin/needle valves varying distance from valve block to achieve a predetermined flow rate).
Re: Claim 6, Tentler discloses the claimed invention including when the shutoff valve closes, the needle remains at the position (Col. 7, lines 67-68, Col. 8, lines 1-3, shut off valves open and close independently of needle function).
Re: Claim 7, Tentler discloses the claimed invention including a piston (4) flow control that regulates a second flow rate of the second fluid through the second flow path, and wherein the shutoff valve selectively closes to stop flow of the second fluid through the second flow path (Fig. 2, Col. 7, lines 43-45, pin/piston flow control and shutoff valve stops flow), wherein the piston flow control is manually adjustable to thereby adjust the second flow rate of the second fluid (Col. 7, lines 6-10, user may use manual adjustment of a flow rate by rotating pin into position), since the use of either an automatically controller flow control piston or a manually controlled flow control piston (Figs 1 depicted manual and fig. 2 showing automatic pistons). Thus it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the piston flow control that is manually adjustable to thereby adjust the flow rate of the second fluid (Col. 7, lines 6-10, user may use manual adjustment of a flow rate by rotating pin into position) as taught in the embodiment of fig. 1, since it has been held that that broadly providing a mechanical or automatic means to replace a certain activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. 
Re: Claim 8, Tentler discloses the claimed invention including the device capable of functioning such that the shutoff valve selectively closes, (Col. 12, lines 63-68, Col. 13, lines 1-2, discrete control of the water and syrup flows permits the suspension, at any desired time), the controller moves the first needle relative to the first valve block to a second operational position, and wherein when the shutoff valve subsequently selectively opens, the controller moves the first needle relative to the first valve block from the second operational position to the first operational position to increase the flow of the first fluid through the first flow control (Col. 11, lines 1-11, controller can be set to change positions of the flow control needles at any moment from programed responses).
Re: Claim 9, Tentler discloses the claimed invention including wherein the first needle is retained in position relative to the first valve block while the shutoff valve is selectively closed (Col. 12, lines 63-68, Col. 13, lines 1-2, discrete control of the water and syrup flows permits the suspension, at any desired time and in response to any desired occurrence, the flow of either the syrup or the water including when needle is retained in position).
Re: Claim 10, Tentler discloses the claimed invention including the first flow control device is a first needle valve (40), and further comprising a second needle (42) valve that regulates flow rate of the second fluid through the second flow path; and wherein the controller (100) controls the first needle valve and the second needle valve based on the sensed flow rate of the first fluid and a sensed flow rate of the second fluid (Fig. 7, 8b, Col. 14, lines 37-50, controller actively compares flow rates adjusting the flow based on the rates of each to match a predetermined ratio, adjusts based on desired flow rate).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754